DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/20 and 3/10/21 were filed on 7/23/20 and 3/10/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings filed on 7/23/20 are accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 7 and 8, it is unclear what “in line-contact” is referring to because it is not defined in the claim, or described in the specification.
With regards to claims 9 and 10, it is unclear how in the case of perpendicular orientation of the current collector with respect to the uncoated region of the electrodes, the entirety of the positive electrode current collector plate can contact an entirety of the positive electrode non-coating portion.  Such a result can be obtained only by bending the non-coating portion parallel to the current collector plate.  However, such configuration is excluded in claim 1, which requires the perpendicularity of the current collector plates with respect to the uncoated regions.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2011/0151318).
	Regarding claims 1, 4, and 5, Lee et al discloses a secondary battery comprising: 5an electrode assembly “10” comprising a positive electrode plate “11” having a first uncoated part “11a” (positive electrode non-coating portion), a negative electrode plate “12” having a second uncoated part “12a” (negative electrode non-coating portion), and a separator “13” between the positive electrode plate and the negative electrode plate, the positive electrode non-coating portion and the negative electrode non-coating portion being exposed at opposite sides of the electrode 10assembly; a case “40” having a top opening and an internal space accommodating the electrode assembly; a cap plate “30” sealing the top opening of the case; a first current collecting plate “51” (positive electrode current collector plate) perpendicular to the first uncoated part and welded to the first uncoated part; a second current collecting plate “61” perpendicular to the second uncoated part and welded to the second uncoated part; a first electrode terminal “21” (positive electrode terminal) on the cap plate and electrically connected to the first current collecting plate; and 20a second electrode terminal “22” (negative electrode terminal) on the cap plate and electrically connected to the second current collecting plate; wherein the electrode assembly is wound about a winding axis into a jelly roll configuration, wherein the first uncoated part is exposed at one end of the winding axis, wherein the second uncoated part is exposed at another end of the winding axis, and wherein the winding axis is horizontally aligned with the top opening; wherein the electrode assembly has a 10cross section elongated in a top-down direction, the cross section being perpendicular to the winding axis, and wherein the electrode assembly includes a plurality of electrode assemblies stacked along a direction transverse to the top-down direction ([0051]-[0053],[0062],[0082],[0083] and Fig. 2 and 3).

Claim(s) 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/0111091).
	Regarding claims 1-3, 7, and 8, Lee et al discloses a secondary battery “100” comprising: an electrode assembly “120” comprising a first electrode plate “121” (positive electrode plate) having first non-coating portions “121a” (positive electrode non-coating portion), a second electrode plate “122” (negative electrode plate) having second non-coating portions “122a” (negative electrode non-coating portion), and a separator “123” between the first electrode plate and the second electrode plate, the first non-coating portion and the second non-coating portion being exposed at opposite sides of the electrode assembly; a case “110” having a top opening and an internal space accommodating the electrode assembly; a cap plate “160” sealing the top opening of the case; a first collector plate “132a” & “134a” (positive electrode current collector plate) perpendicular to the first non-coating portion and welded to the first non-coating portion; a second collector plate “132b” & “134b” (negative electrode current collector plate) perpendicular to the second non-coating portion and welded to the second non-coating portion; a first terminal “170a” (positive electrode terminal) on the cap plate and electrically connected to the first collector plate; and a second terminal “170b” (negative electrode terminal) on the cap plate and electrically connected to the
second collector plate; wherein the electrode assembly further comprises a second separator “123”, and wherein the first electrode plate “121”, the separator “123”,
the second electrode plate “122”, and the second separator “123” are sequentially stacked; wherein at least one of the first collector plate and the second collector plate has an area equivalent to a cross sectional area of the electrode assembly; wherein the first non-coating portion is in line-contact with the first collector plate; wherein the second non-coating portion is in line-contact with the second collector plate ([0049],[0053],[0054],[0062],[0063],[0069] and Fig. 1b and 2).

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2011/0318633).
	Regarding claims 1 and 4-6, Kim et al discloses a rechargeable battery (secondary battery) comprising: 5an electrode assembly “10” comprising a positive electrode plate “11” having a positive electrode non-coating portion “111”, a negative electrode plate “12” having a negative electrode non-coating portion “121”, and a separator “13” between the positive electrode plate and the negative electrode plate, the positive electrode non-coating portion and the negative electrode non-coating portion being exposed at opposite sides of the electrode 10assembly; a case “20” having a top opening and an internal space accommodating the electrode assembly; a cap plate “30” sealing the top opening of the case; a positive electrode current collector plate “51” perpendicular to the positive electrode non-coating portion and welded to the positive electrode non-coating portion; a negative current collector plate “52” perpendicular to the negative electrode non-coating portion and welded to the negative electrode non-coating portion; a positive electrode terminal “41” on the cap plate and electrically connected to the positive electrode current collector plate; and 20a negative electrode terminal “42” on the cap plate and electrically connected to the negative current collector plate; wherein the electrode assembly is wound about a winding axis into a jelly roll configuration, wherein the positive electrode non-coating portion is exposed at one end of the winding axis, wherein the negative electrode non-coating portion is exposed at another end of the winding axis, and wherein the winding axis is horizontally aligned with the top opening; wherein the electrode assembly has a 10cross section elongated in a top-down direction, the cross section being perpendicular to the winding axis, and wherein the electrode assembly includes a plurality of electrode assemblies stacked along a direction transverse to the top-down direction; wherein at least one of the positive electrode current collector plate and the negative electrode current collector plate has an area equivalent to an overall area of cross sections of the plurality of electrode assemblies ([0026]-[0028] and Fig. 2-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729